Citation Nr: 1417367	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The decision denied entitlement to a compensable rating for erectile dysfunction beyond special monthly compensation for loss of use or a creative organ.

The Board remanded this matter in November 2013.

The record raises the issue of entitlement to a separate rating for urinary urgency or retention as a manifestation of the service connected diabetes mellitus.  This issue is referred to the agency of original jurisdiction (AOJ) for initial adjudication.

The issue of entitlement to service connection for depression is again referred to the AOJ for adjudication.

This claim was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

During the period on appeal, the Veteran's erectile dysfunction has been manifested by total impotence but without deformity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2010, the RO sent a letter to the Veteran providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  This letter was sent prior to initial adjudication of his claim and explained the basis for assigning disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

The duty to assist includes assisting assisting the Veteran in obtaining evidence to substantiate the claim, such as relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in September 2010 to evaluate the current condition of his disability and an addendum opinion was provided in December 2013.  This examination and opinions addressed the pertinent rating criteria and there is no argument or indication that they are inadequate.  The Veteran also provided statements in support of his claim and medical research.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

The addendum opinion was sought by the Board in its prior remand.   The December 2013, addendum substantially complied with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disabilities of the genitourinary system are rated under section 4.115(a).  Disabilities of the penis, specifically, are rating under that section using Diagnostic Code 7522, which provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115(b), DC 7522.  When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity are not demonstrated, a noncompensable rating will be assigned.

The Veteran is receiving special monthly compensation for the above disability, based on loss of use of a creative organ.  

The Veteran has provided several statements in support of his claim for an increased rating.  He reported in his December 2010 notice of disagreement that erectile dysfunction had gotten worse over the years since diagnosis and he had noticed changes in his genitalia.  In other statements he has clarified that his penis had gotten smaller and smaller over time.  The Veteran is competent to report this symptom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

During the September 2010 VA examination, the examiner noted normal urethra, perineal sensation, testicles, and seminal vesicles.  The examiner continued the diagnosis of loss of power, or erectile dysfunction.  Aside from a flaccid phallus, no deformity was recorded.  

While the Veteran has observed a change in the size of his penis, classification of a deformity is better determined by a medical expert, such as the VA examiner, and therefore, the probative value of his statement is outweighed by the lack of such a finding in the VA examination.  In any event, the rating schedule does not provide for increased or compensable ratings on the basis of a decline in penis size.  See 38 C.F.R. § 4.115(b) (2013).

Although the September 2010 examination was adequate for erectile dysfunction, the examiner noted urinary symptoms and it was not clear whether these were part of the erectile dysfunction.  A VA physician in December 2013 provided an addendum opinion that explained that the Veteran's urinary symptoms are not related to or a result of his erectile dysfunction and should not be considered in evaluating that disability.  The examiner noted that the Veteran had not previously reported or been recorded with any urinary symptoms.  Further, the examiner reasoned that the Veteran's alcohol use and very poorly controlled diabetes mellitus were more likely contributing to increased urinary frequency and urination at night.  See id.  Additionally, the physician noted that urinary symptoms were part of normal aging process and would be experience by someone of the Veteran's age.  These were associated with benign enlargement of the prostate.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as the Veteran does not have loss of or deformity of the penis or any urinary symptoms associated with his erectile dysfunction, he is not entitled to a compensable rating under another diagnostic code.  See 38 C.F.R. § 4.115(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b) (2013); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. 3.321(b)(1).

The Veteran has reported a symptom that is not specifically contemplated by the rating schedule, namely shrinkage of the penis.  The disability has not required any periods of hospitalization and there is no indication, or allegation, that the disability has interfered with employment.  Referral for extraschedular consideration is; therefore, not warranted.

The preponderance of the evidence is against a compensable rating for the Veteran's erectile dysfunction disability.  See 38 C.F.R. § 4.115(b).  Therefore, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R. § 4.3.


ORDER

A compensable rating for erectile dysfunction is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


